Citation Nr: 0609570	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to August 1969, including a tour of duty in 
Vietnam.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which granted service connection 
for diabetes mellitus at 20 percent disabling and denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the Montgomery RO in August 2004.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

It is noted that the veteran requested, in his March 2002 
claim, compensation for a service-connected shoulder 
disability.  The RO, however, denied service connection for 
that disability in a rating decision in December 1969.  Since 
the RO does not appear to have acknowledged the veteran's 
claim with respect to the shoulder disability, this matter is 
referred back to the RO for the appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran is seeking entitlement to service connection for 
PTSD, which he argues is a result of stressful experiences 
during service in Vietnam.  He is also seeking entitlement to 
an initial evaluation in excess of 20 percent for service-
connected diabetes mellitus.  He argues that his diabetes 
requires insulin, diet and regulation of activity which 
warrants a 40 percent disability rating under the schedular 
criteria.  See the veteran's February 2004 substantive 
appeal.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that these issues must be remanded for the following 
procedural and evidentiary development.  

JSRRC inquiry

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).

With respect to the element pertaining to in-service 
stressors, the veteran's service personnel records indicate 
that his military occupational specialty (MOS) was light 
vehicle driver.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.  The veteran submitted a document dated May 
2003 on which he appears to be awarded the Bronze Star Medal; 
however, the receipt of the Bronze Star Medal is not listed 
on his DD Form 214.  In addition, there is no indication that 
medal was accompanied by a "V" device denoting combat 
status.  On remand, the RO should request a copy of the award 
orders for this Bronze Star Medal through the appropriate 
channels.  

The RO requested in May 2002 that the veteran complete a PTSD 
questionnaire concerning his stressors that led to his 
claimed PTSD.  The veteran was asked to provide specific 
dates and places for the events specified, and to provide the 
names, ranks, and units of any personnel that were involved 
with these events.  In response, the veteran has described 
two specific stressors, namely: witnessing a fire fight in 
September or October of 1968 and having to remove bodies from 
the area; and being subject to sniper fire in January 1969.  

The record is silent as to whether the RO submitted the 
veteran's description of his in-service stressors to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so.

VA treatment records

The claims folder contains evidence from the Birmingham VA 
Medical Center (VAMC); however, the most recent record from 
that facility is dated in September 2003.  During the 
veteran's August 2004 personal hearing, the veteran indicated 
that he was receiving treatment for PTSD at the 
Anniston/Oxford VA outpatient clinic, but there are no 
records from that facility in the veteran's claims folder.  
Updated records from the Birmingham VAMC and all records from 
the Anniston/Oxford VA outpatient clinic, if existing, should 
be associated with the veteran's VA claims folder, as they 
are potentially pertinent to both of the veteran's claims.  

VA examinations

Regarding diabetes mellitus, the veteran has reported that 
his activities are regulated, however, the evidence of record 
does not address whether there are any restrictions upon 
physical activities that is specifically as a result of 
diabetes mellitus.  As a result, the Board notes that 
examination and clinical findings by a physician would be 
helpful in resolving the claim for higher rating on appeal.  
See 38 U.S.C.A. § 5103A.

Regarding PTSD, if the RO determines on remand that the 
veteran did not engage in combat but at least one of the 
claimed stressors is deemed confirmed, the veteran should be 
scheduled for another VA PTSD examination, in order to 
clarify whether the veteran has PTSD as a result of a 
confirmed stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a) 
(2005).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request a copy of the 
award orders for the Bronze Star Medal 
through the appropriate service 
department channels.  

2.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and all 
associated documents, should be sent 
to JSRRC.  That agency should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.

3.  VBA should request all treatment 
records pertaining to the veteran from 
the Birmingham VAMC since September 
2003 and all records pertaining to the 
veteran from the Anniston/Oxford VA 
outpatient clinic.  Any records 
obtained from these facilities should 
be associated with the veteran's VA 
claims folder.

4.  The veteran should be scheduled 
for an appropriate VA examination to 
determine the current nature and 
severity of his service-connected 
diabetes mellitus.  It is imperative 
that the claims file be made available 
to the examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or 
studies for an accurate assessment of 
the disorder.  The examiner should 
specifically comment on the veteran's 
insulin intake, restricted diet, and 
any regulation of activities.  

5.  If VBA determines that the veteran 
did not engage in combat, but at least 
one of the reported stressors is 
deemed confirmed, VBA should identify 
the specific inservice stressor or 
stressors it has determined are 
established by the record.  In 
reaching this determination, VBA 
should address any credibility 
questions raised by the record and 
consider the decision of the United 
States Court of Appeals for Veterans 
Claims in Pentecost v. Principi, 16 
Vet. App. 124 (2002) (holding that the 
supporting evidence need only imply 
that the veteran was personally 
exposed to the stressor).  VBA should 
then schedule the veteran for a VA 
PTSD medical examination to determine 
whether the veteran fits the DSM-IV 
criteria for a diagnosis of PTSD, and, 
if he does, render a medical opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the diagnosed PTSD 
is a direct result of the established 
inservice stressor(s).

6.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems 
to be necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to an initial evaluation 
in excess of 20 percent for service-
connected type II diabetes mellitus 
and entitlement to service connection 
for PTSD.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

